Appeal by defendants from an order of the Albany Special Term of Supreme Court denying defendants’ motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action. Plaintiffs are not entitled to maintain this action. They had a complete remedy under article 78 of the Civil Practice Act to review the determination of defendants. Having failed to avail themselves of that remedy, they could not maintain an action for declaratory judgment. Order reversed on the law, without costs. Motion granted, without costs. Hill, P. J., Heffernan, Foster and Bussell, JJ., concur; Brewster, J., taking no part.